  Case 2:20-mj-00085-AKT Document 1 Filed 01/24/20 Page 1 of 5 PageID #: 1



                                                                              FILED
CNR                                                                          IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.
F.#2020R

UNITED STATES DISTRICT COURT
                                                                       *     JAN 24 2020        *
                                                                         LONG ISLAND OFFICE
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                               COMPLAINT

           - against-                                  (21   u.s.c. § 846)
RONALD BOWMAN, and
DANIEL SEMPLE,
  also known as "Hunter Barnes,"
  "Dean Foster," and "James Sicatto,"              IJ
                        Defendants.

---------------------------X
EASTERN DISTRICT OF NEW YORK, SS:

              KEITH E. KRAYEWSKI, being duly sworn, deposes and states that he is a

Special Agent with the Internal Revenue Service, Criminal Investigation Division, duly

appointed according to law and acting as such.

              On or about and between January 1, 2019 and January 23, 2020, both dates
being approximate and inchmive, within the Eastern District of New York and elsewhere, the

defendants RONALD BOWMAN and DANIEL SEMPLE, also known as "Hunter Barnes,"

"Dean Foster," and "James Cicatto," together with others, did knowingly and intentionally

conspire to distribute and possess with intent to distribute a controlled substance, which

offense involved 100 kilograms or more of a substance containing marijuana, a Schedule I

controlled substance, contrary to Title 21, United States Code, Section 841(a){l).

              {Title 21, United States Code, Sections 846 and 841(b)(l)(B)(vii))
   Case 2:20-mj-00085-AKT Document 1 Filed 01/24/20 Page 2 of 5 PageID #: 2
                                                                                                 2


                The source of your deponent's information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Internal Revenue Service, Criminal

Investigation Division ("IRS-CID") and have been involved in the investigation of numerous

cases involving illegal drug trafficking and money laundering. I am familiar with the facts

and circumstances set forth below from my participation in the investigation; my review of

the investigative file, including the defendants' criminal history records; and from reports of

other law enforcement officers involved in the investigation.

                2.     Since January 2019, an investigation by the United States Drug

Enforcement Administration ("DEA") and IRS-CID revealed that the defendants RONALD

BOWMAN and DANIEL SEMPLE, also known as "Hunter Barnes," "Dean Foster," and

"James Cicatto," together with others, have been running a large-scale marijuana trafficking

and money laundering scheme involving the covert transportation of at least 20 separate

multi-hundred pound quantities of marijuana from California to Long Island with a total

street value of millions of dollars.

                3.     In order to facilitate the scheme, defendants RONALD BOWMAN

and/or DANIEL SEMPLE, also known as "Hunter Barnes," "Dean Foster," and "James

Cicatto," would travel to California to purchase bulk quantities of marijuana, which is then

stored in a self-storage unit in Hayward, California that is rented by SEMPLE. SEMPLE

then purchases wheels and tires in California, secrets the marijuana inside the tires at the self-



               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
        Case 2:20-mj-00085-AKT Document 1 Filed 01/24/20 Page 3 of 5 PageID #: 3
..
                                                                                                      3


     storage unit and prepares the concealed marijuana for shipment to Long Island. SEMPLE

     then uses a shipping company to transport the concealed marijuana to a tire shop located in

     Islip, New York. Once the concealed marijuana is delivered to the tire shop, the marijuana

     is removed from the wheels and tires and placed in cardboard boxes. SEMPLE then rents a

     van or truck, picks up the boxes of marijuana and delivers the marijuana to BOWMAN - at

     his residence in Copiague, New York - and others for distribution or retains some for sales to

     his own customers.

                    4.     On January 22, 2020, the Honorable Anne Y. Shields, United States

     Magistrate Judge for the Eastern District of New York, issued search warrants for the

     residences of the defendants RONALD BOWMAN and DANIEL SEMPLE, also known as

     "Hunter Barnes," "Dean Foster," and "James Cicatto." Prior to obtaining the search

     warrants, the DEA and IRS-CID were tracking a suspected shipment of marijuana consistent

     with the manner in which BOWMAN and SEMPLE had coordinated prior bulk shipments of

     marijuana (i.e. by secreting the marijuana in wheels and tires from California for delivery to

     the tire shop in Central Islip, New York).

                   5.      On January 23, 2020, the DEA and IRS-CID observed the defendant

     DANIEL SEMPLE, also known as "Hunter Barnes," "Dean Foster," and "James Cicatto,"

     rent a U-Haul truck and purchase cardboard boxes. Later that day, SEMPLE was observed

     traveling to the tire shop in Islip, New York and then traveling to defendant RONALD

     BOWMAN's residence in Copaigue, New York. Subsequent to SEMPLE's arrival at

     BOWMAN's residence, the DEA and IRS-CID executed the search warrants at the two

     locations. Inside BOWMAN's residence, the DEA and IRS-CID observed an "indoor

     marijuana grow" operation_ in the basement of the residence as well as recovered, among
   Case 2:20-mj-00085-AKT Document 1 Filed 01/24/20 Page 4 of 5 PageID #: 4
                                                                                                4


other things, hundreds of pounds of suspected marijuana, digital scales, money counters, and

drug ledgers. Cardboard boxes were also found to contain suspected marijuana which were

consistent with the boxes obtained by SEMPLE. The U-Haul truck rented by SEMPLE was

located in the back of the BOWMAN property with the rear lift gate open, which revealed in

plain view multiple cardboard boxes containing suspected marijuana in sealed packaging.

A strong odor of marijuana emanated from the U-Haul truck and a trained Suffolk County

Police Department canine alerted to the presence of a controlled substance in the rear of the

van. Subsequent to the search ofBOWMAN's residence, BOWMAN and SEMPLE were

placed under arrest. During the search ofSEMPLE's residence in Mineola, New York,

agents recovered suspected quantities of marijuana in sealed bags, shipping labels and

records for prior shipments of wheels and tires suspected of containing marijuana, a money

counter, numerous receipts of postal money orders, photo identification documents in known

aliases of SEMPLE, including "Dean Foster," a cell-phone jammer, two firearms,

ammunition and a bullet-proof vest.
          Case 2:20-mj-00085-AKT Document 1 Filed 01/24/20 Page 5 of 5 PageID #: 5
,.
                                                                                                 s
                            WHEREFORE, your deponent respectfully requests that the defendants

       RONALD BOWMAN and DANIEL SEMPLE, also known as "Hunter Barnes," "Dean




                                                       Special Agent, Internal Revenue Service

       Sworn to before me this
     Jy__/k-aay of January, 2020
                   J:-...
          li-- -   ............... -- .. --11, .....
       THE HONORABLE A. KATHLEEN TOMLINSON
       UNITED STATES MAGISTRATE JUDGE
       EASTERN DISTRICT OF NEW YORK
